In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 5, 9, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claims 5 and 9 each recite the limitation “a front surface of the sidewall” twice, both instances having the article “a” and implying different surfaces of the sidewall which contradicts the instant specification and drawings. While the instant specification does not expressly name “a front surface of the sidewall”, Fig. 2 of the instant application clearly shows that the opening edges of the dielectric resin layer 14 and the insulating film 15 are positioned on the same/upper surface of the sidewall 13. In accordance with the instant specification and drawings, the first instance of the limitation “a front surface of the sidewall” is interpreted as “an upper surface of the sidewall” and the second instance as “the upper surface of the sidewall”. Such interpretation (applied to both claim 5 and 9) uses a spatial frame of reference consistent with that used for other elements (e.g., “an upper surface of the contact layer” as recited by claims 5 and 9). 
Claim 4 recites the limitation “the second opening step is a step of etching the insulating film” which contradicts the limitation “a second opening step of selectively etching the second insulating film to form a second opening” recited by claim 2 (on which claim 4 is dependent). In accordance with the instant specification and drawings, the limitation in claim 4 is interpreted as “the second opening step is a step of etching the second insulating film”.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenji (JP 2013-44794).
Regarding claim 1, Kenji discloses (Figs. 1 – 8; Abstract; para. 0019 – 0039) a method for manufacturing an optical semiconductor element 1A (an optical modulator shown in Fig. 1; para. 0019 – 0022 and 0048), the method comprising: 
a step of preparing a semiconductor substrate 2 (para. 0048); 
a step of sequentially depositing an active layer 11 (optical waveguide layer), a cladding layer 12, and a contact layer 13 on the semiconductor substrate 2 (Fig. 3a); 

a step of forming an insulating film 15 on the semiconductor substrate 2 to cover the mesa structure 14 (Fig. 4a); 
a step of reducing the insulating film 15 in thickness until an upper surface of the contact layer 13 is exposed to use the insulating film 15 left on a (vertical) side surface of the mesa structure 14 as a sidewall (Figs. 4b and 4c); 
a step of forming a dielectric resin layer 9 on the semiconductor substrate 2 to enclose the mesa structure 14 and the sidewall 15 (Fig. 4a); 
a first opening step of selectively etching the dielectric resin layer 9 (through a resist mask 71) to form a first opening 9a and expose the upper surface of the contact layer 13 in the first opening 9a (Figs. 4b and 4c); and  Patent 
Attorney Docket No. 



a step of forming an electrode 50 to connect to the contact layer 13 (Fig. 6b).
As relevant comments, the following is noted:
(i)	The limitation “active layer” is interpreted as a layer having an optical property that can be actively controlled/changed. The waveguide layer 11 in Kenji is an active layer that can actively control/change an optical phase by a voltage applied to the contact (para. 0019 – 0022) and ensure the proper operation of the optical modulator 1A (Fig. 1).  
(ii)	 The step of reducing the insulating film 15 in thickness (Figs. 4b and 4c) is performed after the step of forming the dielectric resin layer 9 (Fig. a) and after the step of first opening step of selectively etching the dielectric resin layer 9 (Figs. 4b and 4c). While such order of steps is different from that shown in Figs. 6 – 14 of the instant application (the step of reducing ), it is noted that an order of performed method steps generally is not limiting unless a specific order is expressly recited (MPEP 2111; Section II).  
Regarding claim 2, Kenji expressly teaches that the disclosed method further comprises:
a step of forming a second insulating film 16 on the semiconductor substrate 2 to cover an inner surface of the first opening 9a and the dielectric resin layer 9 after the first opening step (Fig. 5a); and 
a second opening step of selectively etching (through a resist mask 72) the second insulating film 16 to form a second opening 16a, and exposing the upper surface (of width W4 in Fig. 6a) of the contact layer 13 in the second opening 16 (steps in Figs. 5b, 5c, and 6a).  
Regarding claim 3, Kenji expressly teaches that the first opening 9a has a (tapered) width wider than a width (W4) of the mesa structure 14 (as seen in Fig. 6), and that the first opening step is a step of etching the dielectric resin layer 9 allowing an opening edge of the dielectric resin layer 9 to be positioned on the sidewall 15: as seen in Figs. 4b and 4c, the first opening step etches a tapered trench in the dielectric resin layer 9, the trench having an opening edge (at the bottom of the trench) positioned on the sidewall 15 (on the top portion/end of its side surface). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji.
Regarding claim 4, Fig. 5c shows Kenji that the second opening 16a is intended to have a width equal to a width (W4) of the mesa structure, and that the second opening step is a step of etching the second insulating film 16 allowing an opening edge of the insulating film to be positioned on the sidewall (on its upper surface as seen in Figs. 5c and 6a). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the second opening 16a may have a width slightly deviating from the optimum width W4 due to fabrication tolerances (either under-etching of over-etching of the second over-etching, the width of the second opening 16a would be slightly wider that the width (W4) of the mesa structure, but the opening edge of the second insulating film 16 could still be positioned on the sidewall 15 (if the amount of over-etching is less than the thickness of the sidewall). 

Allowable Subject Matter
While no claims are allowable at this time, the subject matter pertaining to claims 5, 9, 12, and 13 would be allowable, if Applicant overcomes the rejections under 35 USC 112.
The reason for indicating allowable subject matter in claims 5 and 9 is that the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical semiconductor element having the recited features and, in particular, comprising a sidewall covering a side surface of a mesa structure, a dielectric resin layer enclosing the sidewall, and an insulating film covering the sidewall and the dielectric resin layer, wherein the dielectric resin layer has a first opening exposing an upper surface of the contact layer, the first opening having an opening edge positioned on an upper surface of the sidewall, and wherein the insulating film has a second opening exposing the upper surface of the contact layer, the second opening having an opening edge positioned on the upper surface of the sidewall.
Specifically, the prior art of record (JP2013-44803, JP2013-44793, JP2013-44794) teaches only embodiments wherein an opening edge of the dielectric resin layer is separated from the upper surface of the sidewall by the insulating film and, as such, cannot be positioned on the upper surface. The prior art of record provides no motivation for positioning the opening edge of the dielectric resin layer on the upper surface of the sidewall and, if fact, indirectly teaches away 
The above-noted difference between the element in Kenji (and other prior art of record) and the claimed invention is evident from a direct side-by-side comparison of a conventional element (with a thin sidewall 28) in Fig. 20 of the instant application with the claimed element 100 (with a thick sidewall 13) in Fig. 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0011439 A1
US 8,986,553 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896